Title: To George Washington from William Jackson, 27 January 1783
From: Jackson, William
To: Washington, George


                        
                            Sir,
                            War-Office January 27th 1783
                        
                        I do myself the honor to transmit to Your Excellency the resolves of Congress which have been consequent on
                            the memorial presented by the Deputation from the Army.
                        A Ship from Brest has been stranded in an inlet to the southward of the Delaware—One hundred and nineteen
                            bales containing seven thousand blankets on public account, will be saved—Waggons will be sent from this City tomorrow to
                            bring them on—and they will be immediately forwarded to the Army.
                        The bales have been wet, but it is presumed the blankets will receive no material injury.
                        The Clothier is completing the deficit of Shirts—no time will be lost in effecting it. I have the honor to be,
                            with profound respect, Your Excellency’s most obedient servant
                        
                            W. Jackson
                        
                    